Motion to dismiss appeals denied, with leave to respondent to renew upon the argument of the appeals. Section 282 of the Civil Practice Act was repealed in 1932 (Laws of 1932, chap. 224) and cannot, therefore, be invoked to support the motion. We think that the question as to the effect of such repeal should be considered by this court after full argument. Prior to section 282, the rule seems to have been the same as that provided in the statute. (Keepers v. Hartley Company, 150 App. Div. 252.) Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.